Case 9:18-cv-80176-BB Document 681 Entered on FLSD Docket 09/09/2021 Page 1 of 3




                                 UNITED STATES DISTRICT COURT
                                 SOUTHERN DISTRICT OF FLORIDA

  IRA KLEIMAN, as the personal                             CASE NO.: 9:18-cv-80176-BB/BR
  representative of the Estate of David
  Kleiman, and W&K Info Defense
  Research, LLC

            Plaintiffs,

  v.

  CRAIG WRIGHT

            Defendant.

        DR. CRAIG WRIGHT’S MOTION TO ALLOW ELECTRONIC EQUIPMENT IN
          THE COURTROOM FOR USE AT THE SEPTEMBER 14, 2021 HEARING


              In connection with the anticipated argument on the parties’ demonstrative exhibits

       during the calendar call on September 14, 2021, defendant respectfully requests entry of

       an Order permitting Jason Rudd, a trial presentation consultant from TrialGraphix, and

       Sarah Gonzalez, a paralegal for Rivero Mestre LLP, to bring in the following electronic

       devices and equipment:

                                         Electronic Device List:

       Equipment          Serial Number /     Make           Model
                          Service tag
       Portable           E1659FWU            AOC            156LM00005
       Monitor
       #1 Laptop w/       PF-1DL66W           Lenovo         T490
       Power
       Adapter
       #2 Laptop w/       PF-1DL674           Lenovo         T490
       Power
       Adapter
       Power Point        1917LZ042DJB        Logitech       Spotlight
       Clicker
       Mouse              1050                Microsoft      n/a
Case 9:18-cv-80176-BB Document 681 Entered on FLSD Docket 09/09/2021 Page 2 of 3




    Laptop Switch 7317805                  ATEM           Mini
    Box w/ HDMI
    Cables
    Flash Drive   NL67B3YP                 LaCie          Rugged
    Laptop w/      C02VM006J1WK            Apple          MacBook Air
    Power Adapter
    Portable       K779HSDL                Moxee          Tether 76_2.4G
    HotSpot
    Cellular Phone DNPDK9SD0D80            Apple          iPhone 12 Pro



        The use of the above equipment will facilitate the presentation of argument on the

 demonstratives at the hearing. Accordingly, defendant respectfully requests the Court to

 permit its use in the courtroom on September 14, 2021.



Date: September 9, 2021                             Respectfully submitted,

                                                    By: s/ Andres Rivero
                                                    ANDRES RIVERO
                                                    Florida Bar No. 613819
                                                    AMANDA MCGOVERN
                                                    Florida Bar No. 964263
                                                    ZAHARAH MARKOE
                                                    Florida Bar No. 504734
                                                    SCHNEUR KASS
                                                    Florida Bar No. 100554

                                                    RIVERO MESTRE LLP
                                                    2525 Ponce de Leon Boulevard,
                                                    Suite 1000
                                                    Miami, Florida 33134
                                                    Telephone: (305) 445-2500
                                                    Fax: (305) 445-2505
                                                    Email: arivero@riveromestre.com
                                                    Email: amcgovern@riveromestre.com
                                                    Email: zmarkoe@riveromestre.com
                                                    Email: zkass@riveromestre.com
                                                    Email: receptionist@riveromestre.com

                                                    MICHAEL A. FERNÁNDEZ
                                                    (Pro Hac Vice)
Case 9:18-cv-80176-BB Document 681 Entered on FLSD Docket 09/09/2021 Page 3 of 3




                                                    RIVERO MESTRE LLP
                                                    565 Fifth Avenue, 7th Floor
                                                    New York, NY 10017
                                                    Telephone: (212) 880-9451
                                                    Email: mfernandez@riveromestre.com

                                                    Counsel for Dr. Craig S. Wright


                                 CERTIFICATE OF SERVICE

         I CERTIFY that on September 9, 2021, I electronically filed this document with the Clerk
 of the Court using CM/ECF. I also certify that the foregoing document is being served this day on
 all counsel of record via transmission of Notices of Electronic Filing generated by CM/ECF.

                                                  /s/ Andres Rivero
